Title: John Adams to Abigail Adams Smith, 17 December 1795
From: Adams, John
To: Smith, Abigail Adams


          
            My Dear Daughter:
            Philadelphia, December 17, 1795.
          
          I am returned to my yearly servitude, and have began to drudge for the winter, if not for both winter and spring. I should long since have been weary of this laborious course, if, insignificant as my office appears, it had not been manifest upon several occasions, that some of the greatest questions upon the Constitution, as well as the great point of war or peace, had depended upon my decision. Had Mr. Clinton, or Mr. Jefferson, been in my place the winter before last, this country would now have been involved in all the evils of a foreign, if not at the same time of a civil war. This language however must be in confidence; to many it would appear vain. It is not the less true.
          The temper of the house of representatives is not so warm as many people feared, and as some hoped. The affairs of France are not so prosperous, nor those of England so desperate, as to excite the hopes of the enemies of the treaty, or the fears of its friends. It is now become the law of this land, and I hope all parties will

become temperate enough to carry it into execution with decision, but with caution.
          I sat down to write only to induce you to write to me; as I have no letter from Quincy, I fear your mamma may not be well. Don’t conceal it from me, if she is. My love to Col. Smith and the children.
          I am your affectionate father,
          
            John Adams.
          
        